STANLEY, Commissioner.
In Cole v. Frazier, Ky., 280 S.W.2d 531, we held there should be a proportionate division of certain rentals between the parties. On the return of the case upon what seems to have been a justifiable consideration of an added factor, the Court made a division which is not ’ strictly in accord with the directions of the opinion. The difference in the computations is not iii excess of $810.
. This appeal, which is upon .notice with-, out a motion in this court, does not bring the case within the jurisdiction of this, Court. KRS 21.060, 21.080; Davis v. Underwood, Ky., 283 S.W.2d 851; Johnson v. McCoy’s Adm’r, Ky., 284 S.W.2d 676. The fact that the original appeal also involved the .location .of a boundary line as well as the rentals does not make any difference. Nor does the case come within the class in which it is held that this Court will enforce its mandate as the ap-. pellant contends it does for. the purpose of acquiring jurisdiction.
Wherefore, the appellee’s motion to dismiss the appeal is sustained.
The appeal is dismissed.